UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2537



CALVIN EARL BROWN,

                                              Plaintiff - Appellant,

          versus


PITT COUNTY SCHOOLS; DORIS R. GRUBBS, Coordi-
nator Classified Personnel; JODI RITTENHOUSE,
Teacher, Stokes Elementary Schools; STEVE
JONES, Principal; SHIRLEY GRIMSLEY, Teacher,
Ayden Middle School; CLIFTON G. MOORE, Prin-
cipal, Ayden Middle School,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
District Judge. (CA-00-21-4-H)


Submitted:   January 17, 2002             Decided:   January 25, 2002


Before WILKINS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Calvin Earl Brown, Appellant Pro Se. Kenneth Alexander Soo, Lisa
M. Lukasik, THARRINGTON, SMITH, L.L.P., Raleigh, North Carolina,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Calvin Earl Brown appeals from the district court’s order

denying his motion to reconsider, under Fed. R. Civ. P. 60(b), the

dismissal of his employment discrimination action.     We have re-

viewed the record and the district court’s opinion and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.     See Brown v. Pitt County Sch., No. CA-00-21-4-H

(E.D.N.C. Nov. 16, 2000).    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2